NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 18-3483
                                     ______________

                           ADEDAMOLA ABOLAJI GANIU,
                                            Petitioner
                                     v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                           Respondent
                            ______________

                            On Petition for Review of an Order of the
                                Board of Immigration Appeals
                                 (Agency No. A073-167-224)
                             Immigration Judge: Alberto J. Riefkohl

                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 10, 2019
                                  ______________

                     Before: HARDIMAN, PORTER, and COWEN,
                                  Circuit Judges.

                                  (Filed: July 12, 2019)

                                     ______________

                                        OPINION
                                     ______________




       
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
PORTER, Circuit Judge.

       Adedamola Abolaji Ganiu petitions for review of the Board of Immigration

Appeals’s order denying his motion for reconsideration of an earlier motion to reopen

removal proceedings. We will deny the petition.

                                               I

       Ganiu, a native and citizen of Nigeria, arrived in the United States around 1993.

Not long after that, Ganiu applied for asylum with the legacy Immigration and

Naturalization Service. After he was interviewed by an asylum officer, Ganiu was

charged with removability by the Immigration and Naturalization Service. Ganiu then

appeared at two hearings where the immigration judge granted continuances to secure

counsel. Ganiu eventually failed to appear at the final hearing date in 1996 and the

immigration judge entered an order of deportation in absentia.

       Despite a deportation order, Ganiu remained in the United States. Several years

later, Ganiu married a United States citizen and applied to register as a permanent

resident. The United States Citizenship and Immigration Services denied that application

because of Ganiu’s pending deportation order, and instead referred him back to the

immigration court.

       Unable to become a permanent resident because of the deportation order, Ganiu

then sought to reopen his removal proceedings from 1996. An immigration judge denied

his first motion to reopen as untimely and for failing to establish eligibility for relief, and

the Board affirmed. Ganiu again moved to reopen, this time asserting a fear of

persecution from Boko Haram as a perceived foreigner because of the decades he lived in

                                               2
the United States. The Board again denied Ganiu’s motion. After this second denial,

Ganiu moved for reconsideration, introducing additional evidence of Boko Haram’s

violence. The Board held that Ganiu failed to identify an error of fact or law in the prior

order; even construing his motion as a third motion to reopen due to the new evidence of

Boko Haram’s violence, it still failed to support a prima facie persecution claim. So the

Board denied Ganiu’s motion. Ganiu petitions this Court for review.

                                              II1

       We review the Board’s denial of both a motion to reopen and a motion to

reconsider for abuse of discretion. Pllumi v. Att’y Gen., 642 F.3d 155, 158 (3d Cir. 2011).

Our review of the Board’s decision is deferential, and “[w]e will disturb the [Board’s]

denial of a motion to reopen or to reconsider only if it was ‘arbitrary, irrational, or

contrary to law.’” Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir. 2005) (quoting Guo v.

Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004)).

       The Board did not abuse its discretion when it denied Ganiu’s motion for

reconsideration. To prevail, an alien must specify errors of fact or law in the Board’s

decision, supported by relevant authority. 8 U.S.C. § 1229a(c)(6)(C); 8 C.F.R.

§ 1003.2(b)(1). The Board held that Ganiu failed to point to any evidence or relevant

legal authorities overlooked in its earlier decision, and he points to none on appeal.




1
 The Board had jurisdiction under 8 C.F.R. § 1003.2(b) and (c). We have jurisdiction
under 8 U.S.C. § 1252(a)(1). But we lack jurisdiction to review unexhausted claims under
8 U.S.C. § 1252(d)(1).
                                               3
       Though it declined to reconsider its earlier decision, the Board gave Ganiu the

benefit of construing his motion for reconsideration as a motion to reopen the

proceedings. Generally, an alien may file only one motion to reopen within 90 days from

the final administrative order of removal. 8 U.S.C. § 1229a(c)(7); 8 C.F.R.

§ 1003.2(c)(2). But this deadline does not apply to motions that rely on evidence of

“changed country conditions arising in the country of nationality or the country to which

removal has been ordered, if such evidence is material and was not available and would

not have been discovered or presented at the previous proceeding.” 8 U.S.C.

§ 1229a(c)(7)(C)(ii); see 8 C.F.R. § 1003.2(c)(3)(ii). The “previous proceeding” refers to

the proceeding before the immigration judge. Filja v. Gonzales, 447 F.3d 241, 252 (3d

Cir. 2006). Even if an alien overcomes this procedural hurdle, the Board may grant

motions to reopen only under compelling circumstances. Guo, 386 F.3d at 561. A motion

to reopen must establish prima facie eligibility for relief, but even then, the Board still

has discretion to deny it. Shardar v. Att’y Gen., 503 F.3d 308, 313 (3d Cir. 2007) (citing

Guo, 396 F.3d at 563); 8 C.F.R. § 1003.2(a).

       Ganiu has failed to make out a prima facie persecution claim because the record

lacks evidence that he belongs to a “particular social group.” Ganiu argues that the Board

erred in holding that a group composed of Nigerians who have lived for many years in

the United States do not exhibit the requisite social distinction to constitute a particular

social group. See 8 U.S.C. § 1158(b)(1)(A) (providing that the Attorney General may

grant asylum if an alien establishes refugee status); id. § 1101(a)(42)(A) (stating that one



                                              4
way to establish refugee status is through a “well-founded fear of persecution on account

of … membership in a particular social group”).2

       We review de novo whether a particular social group exists, and we review

underlying factual findings for substantial evidence. S.E.R.L. v. Att’y Gen., 894 F.3d 535,

543 (3d Cir. 2018). The Board requires that a particular social group be socially

“distinct,” meaning “whether the people of a given society would perceive a proposed

group as sufficiently separate or distinct[.]” Id. at 550 (quoting Matter of M-E-V-G-, 26 I.

& N. Dec. 227, 241 (BIA 2014)). Social distinction requires members of the group to

“share an immutable, though not literally visible, characteristic.” Id. at 551.

       In his petition for review, Ganiu makes a conclusory statement about his status as

a non-local, but he points to no evidence that Nigerians view as socially distinct

countrymen who have lived abroad for a period of time. See S.E.R.L., 894 F.3d at 556

(requiring proof of societal views for social distinction). Nor does Ganiu show

persecution based on that distinction, as the record contains no evidence that Boko Haram

targets non-locals any more than locals. Without exception, the record here reflects the

indiscriminate and broad nature of Boko Haram’s violence, not just towards certain

groups. See Abdille v. Ashcroft, 242 F.3d 477, 494 (3d Cir. 2001) (holding that “ordinary

criminal activity does not rise to the level of persecution necessary to establish eligibility



2
  For withholding-of-removal eligibility, aliens must show that it is more likely than not
that they would suffer persecution upon returning home. Valdiviezo-Galdamez v. Att’y
Gen., 663 F.3d 582, 591 (3d Cir. 2011). “Since [that] standard is more demanding than
that governing eligibility for asylum, an alien who fails to qualify for asylum is
necessarily ineligible for withholding of removal.” Id.
                                              5
for asylum”); Singh v. INS, 134 F.3d 962, 967 (9th Cir. 1998) (“Mere generalized

lawlessness and violence between diverse populations, of the sort which abounds in

numerous countries and inflicts misery upon millions of innocent people daily around the

world, generally is not sufficient to permit the Attorney General to grant asylum[.]”).

       Ganiu’s most recent motion, construed as a motion to reopen, lacks evidence of a

prima facie case: social distinction and persecution based on that distinction. Without this

evidence, the Board did not abuse its discretion in denying what it construed as Ganiu’s

motion to reopen his proceedings.3

                                          * * *

       We will deny Ganiu’s petition for review of the Board’s order denying his motion

for reconsideration.




3
  Ganiu also argues that he has a valid claim under the Convention Against Torture that
the Board never considered. But Ganiu never raised this claim to the Board. Because
Ganiu failed to exhaust this claim before the agency, we lack jurisdiction to review it. 8
U.S.C. § 1252(d)(1).
                                             6